DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "relative" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "relative"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson et al. (U.S. Patent 6,338,335), hereinafter “Patterson”.
Regarding claims 1 and 15, Patterson discloses a throttle body spacer (12) for an internal combustion engine, the throttle body spacer comprising: a body (shown in figure 3)for being disposed between a throttle body and an intake manifold (column 1, lines 26-32); an airflow opening (10) for conducting airflow from the throttle body into the intake manifold; a spiral (sidewall of inner surface of block 12 is helical in configuration, column 3, lines 20-30) along a sidewall of the airflow opening for swirling the airflow; and a tapered sidewall for increasing an air charge within the intake manifold (column 4, lines 60-67). Examiner notes that a tapering affect occurs within the helical configuration of Patterson but the claim does not require the entire length of the aperture to have a tapering configuration. 
Regarding claim 2, Patterson discloses the throttle body spacer of claim 1, wherein a first contact surface (front surface shown in figure 1) comprising the body is a substantially flat surface configured to join with the throttle body. Figure 1 shows that the contact surface is flat.
Regarding claim 3, Patterson discloses the throttle body spacer of claim 2, wherein the first contact surface further includes a groove (shown in figure 3) configured 
Regarding claim 4, Patterson discloses the throttle body spacer of claim 1, wherein a second contact surface (rear surface of block 12 shown in figure 3) comprising the body is a substantially flat surface configured to join with the intake manifold.
Regarding claim 6, Patterson discloses the throttle body spacer of claim 1, wherein the spiral is configured to improve atomization of an air-fuel mixture entering combustion chambers of the internal combustion engine (column 4, liens 60-67).
Regarding claims 7 and 16, Patterson discloses the throttle body spacer of claim 6, wherein the spiral comprises a helical shape (column 3, lines 20-30) disposed around a circumference of the sidewall of the airflow opening (10) and extends from an initial bore near a first contact surface of the body to a second contact surface (shown in figure 3).
Regarding claims 10 and 18, Patterson discloses the throttle body spacer of claim 1, wherein the spiral includes a sawtooth cross-sectional shape that is biased toward a first contact surface of the body (shown in figure 4).
Regarding claim 11, Patterson discloses the throttle body spacer of claim 10, wherein the sawtooth cross-sectional shape is configured to interact with incoming air and cause the airflow to swirl (column 4, lines 60-65).
Regarding claims 12 and 19, Patterson discloses the throttle body spacer of claim 10, wherein the spiral includes a top surface that is generally perpendicular to the airflow opening and an angled surface that is disposed at a spiral angle with respect to the top surface (shown in figure 4).

Regarding claim 14, Patterson discloses the throttle body spacer of claim 13, wherein the spiral depth and the spiral pitch are configured to provide a spiral angle of substantially 45 degrees (column 3, lines 20-30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson.
Regarding claim 5, Patterson discloses the claimed invention except for the second contact surface also having a groove for a gasket. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have a second groove to hold a gasket in the second contact 
Regarding claims 8 and 17, Patterson discloses the claimed invention except for the diameter of the spiral increasing with a sidewall taper angle. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to increase the dimeter of a flow device piping since it was known in the art that increasing the diameter of an intake piping allows for more air flow.
Regarding claim 9, Patterson discloses the claimed invention except for the sidewall taper angle ranging between about 5-degrees and about 15-degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to provide a sidewall taper angle ranging between about 5-degrees and about 15-degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        12/3/2021